Title: To Thomas Jefferson from James Jay, 2 March 1807
From: Jay, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Tuesday Morg. 2 Mch 1807
                            
                        
                        The Pamphlet you will receive with this note, will, I presume, throw some light on the nature of my friend
                            Randolph’s indisposition. With this view I send it to you, and remain Sr. Yours respectfully
                        
                            James Jay
                            
                        
                    